DETAILED ACTION
	
Introduction
Claims 1-20 are pending. Claims 1, 6-9, 11, 14-16, and 19 are amended. No claims are cancelled or added. This Office action is in response to Applicant’s request for reconsideration after non-final rejection filed on 8/2/2022. 

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 7-8 and 15-16 under 35 U.S.C. 112(b)
Examiner previously rejected claims 7 and 15 as indefinite because the meaning of the phrase “based on a number of the first plurality of values that exceeds the corresponding first plurality of thresholds.” In response, Applicant has amended claims 7 and 15 to recite the limitations “determining… a cumulative performance value based on a comparison of each of the first plurality of values with the corresponding first plurality of thresholds” and determining the performance metric “based on the cumulative performance metric.” Applicant now argues that the amendment overcomes the rejection. Examiner agrees and therefore withdraws the rejection. 
Examiner previously rejected claims 8 and 16 as indefinite because the meaning of the phrase based on the first plurality of values that exceeds the corresponding first plurality of factor thresholds and the corresponding first plurality of factor weights.” In response, Applicant has amended claims 8 and 16 to recite the limitations “comparing… each of the first plurality of values with the corresponding first plurality of factor thresholds to identify one or more of the first plurality of values that exceed the corresponding first plurality of factor thresholds” and determining the performance metric based on “one or more of the first plurality of factor weights that correspond to the one or more of the first plurality of factors of the identified one or more of the first plurality of values.” Applicant now argues that the amendment overcomes the rejection. Examiner agrees and therefore withdraws the rejection. 
Rejection of claims 1, 11, and 19 under 35 U.S.C. 102
Applicant has amended claims 1, 11, and 19 to recite several new limitations and now argues that Nataraj does not teach the system of claims 1, 11, and 19, as amended. Examiner agrees. Nonetheless, the combination of Nataraj and Maltz teaches the system of amended claims 1, 11, and 19, as set forth in the rejection below. 
Applicant argues that the combination of Nataraj and Salam does not teach the system of claims 6, 14, and 20. However, Examiner no longer relies on the combination of Nataraj and Salam to teach the system of claims 6, 14, and 20. Therefore, Applicant’s argument is moot. 

Claim Rejections: 35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. – The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 6, 14, and 20 recite the limitation “determining… that the performance metric exceeds the threshold established for the first type of performance issue.” However, claims 6, 14, and 20 recite “a plurality of factor thresholds established for the first type of performance issue.” In addition, claims 1, 11, and 19 recite a “threshold provided in the map for the first type of performance issue.” Therefore, it is not clear which of these thresholds the phrase “exceeds the threshold” references.  

Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 9-12, and 17-19 are rejected under 35 U.S.C. 103 because they are unpatentable over Nataraj (US 10,659,338) in view of Maltz (US 2014/0078882).
Regarding claims 1, 11, and 19, Nataraj teaches a method of managing performance of elements in a multi-hop network topology providing sessions between client devices and servers, comprising: receiving, by one or more processors, values for a plurality of factors associated with a plurality of elements forming a plurality of hops in a multi-hop network topology through which a client device establishes a session to access a service provided by one or more servers (The system receives data related to a plurality of nodes forming a plurality of network segments of a communication channel between a client and an application server. See col. 20, ln. 35 – col. 21, ln. 3); determining, by the one or more processors, a performance metric for each hop in the plurality of hops (The system computes a network metric for each of the network segments using the received data. See col. 21, ln. 4-24); identifying, by the one or more processors, a hop of the plurality of hops as having a performance issue based on the performance metric for the hop exceeding a threshold (The system identifies a particular network segment as having a performance issue when the metric for the particular network segment exceeds a threshold. See col. 21, ln. 25-36; col. 10, ln. 11-30); and selecting, by the one or more processors responsive to the performance metric of the hop exceeding the threshold, an action to take on at least one element of the plurality of elements forming the hop (Various remedial actions may be taken in response to determining that the particular network segment is having the performance issue, such as reconfiguring applications, networks, or other attributes that could alleviate the performance issue. See col. 20, ln. 12-19).
However, Nataraj does not teach selecting, by the one or more processors, the one or more factors from the plurality of factors via a map that correlates a plurality of types of performances issues to types of factors and elements in the multi-hop network topology. In addition, Nataraj does not teach that the performance metric is determined based on a combination of the values for the one or more factors selected via the map. Lastly, Nataraj does not teach that the threshold is provided in the map for the first type of performance issue.  Nonetheless, Nataraj teaches a system for diagnosing network performance issues whereby the system diagnoses a first type of performance issue (i.e., a switch that stops forwarding) by 
selecting one or more of factors from the map (i.e., a quantity of received bytes and a quantity of delivered bytes), determining a performance metric based on a combination of the values for the one or more factors selected via the map (i.e., a difference between the quantity of received bytes and the quantity of delivered bytes), and comparing the performance metric to a threshold provided in the map for the first type of performance issue (i.e., a threshold difference between the quantity of received bytes and the quantity of delivered bytes). See par. 64.1 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nataraj so that the system selects one or more factors via a map that correlates a plurality of types of performances issues to factors and network components, determines the performance metric based on a combination of the values for the one or more factors selected via the map, and identifies the performance issue as a first type of performance issue by comparing the performance metric to a threshold that is provided in the map for the first type of performance issue, because doing so allows the system to diagnose a plurality of different types of performance issues. 
Regarding claims 2 and 12, Nataraj teaches receiving, by the one or more processors, first values for a first plurality of factors of the plurality of factors from an application executing on the client device (The system receives performance data related to a client from an agent executing on the client. See col. 7, ln. 53 - col 8, ln. 2; col. 12, ln. 2-8); receiving, by the one or more processors, second values for a second plurality of factors of the plurality of factors from an intermediary service executed on an intermediary device in the multi-hop network topology that is intermediary to the client device and the one or more servers providing the service (The system receives performance data related to intermediate nodes from agents executing on the intermediate nodes. See col. 18, ln. 41-45; col. 19, ln. 51-54); and receiving, by the one or more processors, third values for a third plurality of factors of the plurality of factors from a second service executing on the one or more servers (The system receives data related to an application server from an agent executing on the application server. See col. 13, ln. 9-28).
Regarding claim 3, Nataraj teaches wherein the first plurality of factors comprise at least one of loopback latency, processor utilization of the client device, memory utilization of the client device, connection errors, or latency to internal components of the client device (The agent at the client may calculate a latency to a first intermediate node in a series of intermediate nodes between the client and the application server. See col. 19, ln. 4-9).
Regarding claim 4, Nataraj teaches wherein the second plurality of factors or the third plurality of factors comprise at least one of an identifier of a connector used to establish the session with the client device; a resource location of the connector, a public internet protocol (“IP”) address, processor utilization, memory utilization, latency associated with the intermediary device, throughput associated with the intermediary device, a domain name service (“DNS”) resolution time, or a control path latency at each of a plurality of components (Information collected from the intermediate nodes and/or the application servers may include TCP throughput, TCP loss, latency, bandwidth, processor usage, memory usage, etc. See col. 14, ln. 3-19).
Regarding claims 9 and 17, Nataraj teaches identifying, by the one or more processors, a plurality of factor thresholds established based on nominal sessions between client devices and the one or more servers to access services; and determining, by the one or more processors, the performance metric based on the a comparison of the values for the plurality of factors with the plurality of factor thresholds (The thresholds may be dynamically determined based on actual usage of the application server by clients that is considered to be “normal.” See col. 10, ln. 23-30).
Regarding claims 10 and 18, Nataraj teaches wherein the action comprises at least one of rebooting the at least one element, generating an electronic ticket for the at least one element, or transmitting an alert to an administrator associated with the at least one element (The remedial action may involve generating an alert. See col. 10, ln. 38-41).
Claims 5 and 13 are rejected under 35 U.S.C. 103 because they are unpatentable over Nataraj and Maltz, as applied to claims 1 and 11 above, in further view of Chen (US 2018/0324062).
Regarding claims 5 and 13, Nataraj teaches wherein a deployment environment comprises one of a virtual application hosted by the one or more servers or the virtual application hosted on-premises (The monitored application may be a web application provided over a network by the application server. See col. 8, ln. 13-18), but Nataraj and Maltz do not teach identifying, by the one or more processors, the deployment environment for the service based on a configuration file associated with the client device; and determining, by the one or more processors, the performance metric for each of the plurality of hops using one or more factor thresholds selected based on the deployment environment. However, Chen teaches an incident management system whereby the system identifies a deployment environment based on a topology file and/or a virtual machine (VM) data file, and whereby the system selects monitoring thresholds based on the identified deployment environment. See par. 23-25, 30. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nataraj and Maltz so that the system identifies the deployment environment of the service based on a configuration file and selects metric thresholds based on the identified deployment environment because doing so allows the system to automatically select the metric thresholds without user intervention. 
Claims 6-8, 14-16, and 20 are rejected under 35 U.S.C. 103 because they are unpatentable over Nataraj and Maltz, as applied to claims 1 and 11 above, in further view of Cao (US 2016/0034293).
Regarding claims 6, 14, and 20, Nataraj and Maltz teach accessing, by the one or more processors, the map correlating the types of performance issues to the types of factors and the elements in hops in the multi-hop network topology (See discussion of claim 1); identifying, by the one or more processors from the map, the first type of performance issue and a corresponding first plurality of factors of the plurality of factors (See discussion of claim 1); determining, by the one or more processors, that the performance metric exceeds the threshold established for the first type of performance issue (See discussion of claim 1); and selecting, by the one or more processors, the action responsive to the performance metric exceeding the threshold (See discussion of claim 1). 
However, Nataraj and Maltz do not teach identifying, by the one or more processors, a first plurality of factor thresholds established for the first type of performance issue; and determining, by the one or more processors, the performance metric based on a comparison of a first plurality of values of the first plurality of factors with the corresponding first plurality of factor thresholds. Nonetheless, Raja teaches a monitoring system whereby the system identifies a plurality of metrics associated with a performance issue and determines a performance metric based on a comparison of the plurality of metrics with a corresponding plurality of thresholds. See par. 174-175, 245. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nataraj and Maltz so that the system identifies a plurality of thresholds established for the first type of performance issue and determines the performance metric based on a comparison of a plurality of metrics with the corresponding plurality of thresholds, because doing so allows the system to use composite performance metrics for diagnosing performance issues. 
Regarding claims 7 and 15, Nataraj and Maltz do not teach determining, by the one or more processors, a cumulative performance value based on a comparison of each of the first plurality of values with the corresponding first plurality of thresholds; and determining, by the one or more processors, the performance metric based on the cumulative performance value. However, Raja teaches that a performance metric that represents a cumulative number of metrics that have exceeded their corresponding thresholds. See par. 245. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nataraj and Maltz so that the performance metric performance represents a cumulative number of metrics that have exceeded their corresponding thresholds, because doing so is beneficial for the reasons provided above with respect to claim 6. 
Regarding claims 8 and 16, Nataraj and Maltz do not teach identifying, by the one or more processors based on the first type of performance issue, a first plurality of factor weights corresponding to the first plurality of factors; comparing, by the one or more processors, each of the first plurality of values with the corresponding first plurality of factor thresholds to identify one more of the first plurality of values that exceed the corresponding first plurality of factor thresholds, and determining, by the one or more processors, the performance metric based on one or more of the first plurality of factor weights that correspond to one or more of the first plurality of factors of the identified one or more of the first plurality of values. However, Raja teaches identifying a plurality of weights corresponding to a plurality of metrics, comparing the plurality of metrics to a corresponding plurality of thresholds, and computing a performance metric based on applying the identified weights to the metrics. See par. 185-186. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Nataraj and Maltz so that the performance metric is computed by identifying a plurality of weights corresponding to a plurality of metrics, comparing the plurality of metrics to a corresponding plurality of thresholds, and determining the performance metric by applying the identified weights to the metrics, because doing so is beneficial for the reasons provided above with respect to claim 6. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In addition, the map correlates other types of performances issues to factors, network components, and thresholds associated with the other types of performance issues, such as an uneven-split performance issue (See par. 60), a link loop performance issue (See par. 62), an unstable power performance issue (See par. 63), etc.